Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-17 have been cancelled by applicant and claims 18-27 have been newly added by applicant.  Claims 1-10, 18-27 are currently pending.  Applicant’s drawings filed 1/23/2020 have been received and are accepted by the Examiner.  Applicant’s IDS filed 3/25/2020 has also been considered by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for processing data applied to a wireless device, the method comprising: 
“delivering a first service data unit corresponding to a second value set in a first value set to an upper layer protocol stack, wherein the first value set comprises a third count value of a second service data unit that corresponds to a protocol data unit delivered in-order and that the wireless device receives and stores in a receiving buffer; and
deleting a fourth value set from a third value set, wherein the third value set comprises a fourth count value, recorded by the wireless device, of a third service data unit that corresponds to a protocol data unit delivered out-of-order and that the wireless device receives and has delivered to the upper layer protocol stacks


The present application also relates to a method for processing data applied to a wireless device, the method comprising:
“delivering, to an upper layer protocol stack, a stored service data unit corresponding to a protocol data unit comprising a second count value that is less than the first count value and that is delivered order;
deleting a recorded count value, less than the first count value, of a first service data unit that corresponds to a first protocol data unit delivered out-of-order and that has been delivered to the upper layer protocol stack;
delivering a second service data unit corresponding to a second value set in a first value set to the upper layer protocol stack set, wherein the first value set comprises a third count value of a third service data unit that is corresponds to a second protocol data unit delivered in-order and that the wireless device receives and stores in a receiving buffer; and 
deleting a fourth value set from a third value set.
wherein the third value set comprises a fourth count value, recorded by the wireless device, of a fourth service data unit that corresponds to a third protocol data unit delivered out-of-order and that the wireless device receives and has delivered to the upper layer protocol stack; and


The present application also relates to a wireless device, comprising:
“deliver a first service data unit corresponding to a second value set in a first value set to an upper layer protocol stack, wherein the first value set comprises a third count value of a second service data unit that corresponds to a protocol data unit delivered in-order and that the wireless device receives and stores in a receiving buffer; and
delete a fourth value set from a third value set, wherein the third value set comprises a fourth count value, recorded by the wireless device, of a third service data unit that corresponds to a protocol data unit delivered out-of-order and that the wireless device receives and has delivered to the upper layer protocol stack, and
wherein a fifth value set comprising the second value set and the fourth value set is a continuous count value section for which counting starts from the first count value” in combination with other recited elements claim 10.

	The closest prior art, Kim et al. (US Patent 10,785,668 B2), teaches a control method of a user equipment for a receiving packet data convergence protocol (PDCP) layer to support out-of-sequence delivery based on the PDCP configuration information received.  Kim also teaches 

A second prior art, (CN 104426638 A), teaches a data submission method wherein when the number of sockets which send data currently is smaller than a preset threshold N1, data is submitted according to an order submission method whereas when the number of sockets is larger than the preset threshold N1, data is submitted according to a non-ordered submission method.

However, Kim and CN ‘638, when either taken alone or in combination, fail to teach or make obvious the aforementioned claimed features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471